Citation Nr: 1102197	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board, and the Board 
remanded the claim in June 2009 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claim for service connection for PTSD.  

The Veteran claims that he has PTSD as a result of stressors 
experienced during his service in Korea.  The Veteran's service 
personnel records and DD Form 214 reflect that he served in Korea 
from October 29, 1971 to December 3, 1972, he was a Mortar Gunner 
and Mortar Carrier Driver during that time, and he received the 
Armed Forces Expeditionary Medal (Korea).  

The Veteran has reported, in written statements, in-service 
stressors to include witnessing another soldier lose his right 
leg when walking in a mine field along the demilitarized zone 
(DMZ) and, while the Veteran was on guard duty, finding four 
Republic of Korea ("Rock Soldiers") who had frozen to death 
along the fence around the DMZ.

VA treatment records reflect that in March 2006, the Veteran 
underwent an initial evaluation for possible combat-related PTSD.  
He reported having served in Korea where he was stationed in a 
combat zone and exposed to combat.  After a mental status 
examination, the examiner indicated that the Veteran presented 
with a two year history of moderate depressive symptoms 
suggestive of major depressive disorder (MDD).  Further, the 
Veteran endorsed a long history of recurrent nightmares, 
flashbacks, avoidance, and hypervigilance related to his combat 
experiences in Korea.  The examiner stated that the symptoms were 
suggestive of PTSD.  The Axis I diagnoses included moderate 
single episode MDD and PTSD.  Treatment included medication.  
Additional VA treatment records dating through March 2009 show 
that the Veteran received ongoing medication management for MDD 
and PTSD.

The Veteran did not receive any medals indicative of combat 
service.  However, an October 2009 letter from the U.S. Army & 
Joint Services Records Research Center indicates that Department 
of Defense Vietnam Era Casualty data documents that there were 
over 100 Army personnel wounded or killed in the Republic of 
Korea during the Veteran's period of service there.  Thus, his 
contention of being exposed to deceased "Rock Soldiers" and a 
soldier who lost his leg is plausible and consistent with his 
service. 

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD.  
The revised regulation indicates that if a stressor claimed by a 
veteran is related to that veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
veteran's service, a veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  

In light of the above, the Board finds that an examination must 
be afforded to the Veteran to determine if he suffers from PTSD 
related to in-service stressors, to include exposure to deceased 
"Rock Soldiers" and a soldier who lost his leg in a mine field. 

Ongoing VA medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any mental health treatment records from the 
North Texas VA healthcare system since March 
2009.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine whether he has a 
diagnosis of PTSD or other acquired 
psychiatric disorder as a result of his 
military service.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
psychiatric disabilities identified.  If the 
examiner finds that a diagnosis of PTSD is 
warranted, then the examiner should clearly 
report the stressor(s) upon which the 
diagnosis is based.  A rationale for all 
opinions expressed should be provided.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J.W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


